Exhibit 10.2

Cheniere Energy Partners, L.P.
  
Class B Unit Purchase Agreement
 
Houston, Texas
May 14, 2012
 
Cheniere LNG Terminals, Inc.
700 Milam Street, 8th Floor
Houston, Texas 77002
 
Ladies and Gentlemen:
 
Cheniere Energy Partners, L.P., a limited partnership organized under the laws
of Delaware (the “Partnership”), proposes to directly sell (the “Offering”) to
Cheniere LNG Terminals, Inc., a Delaware corporation (“Purchaser”), up to
33,333,334 Class B Units (the “Purchased Units”), each representing a limited
partner interest in the Partnership (“Common Units”). Certain terms used herein
are defined in Section 14 hereof. Cheniere Energy Partners GP, LLC is referred
to herein as the “General Partner,” and the General Partner, together with the
Partnership, is referred to collectively herein as the “Cheniere Entities”.
 
This is to confirm the agreement among the Partnership and Purchaser concerning
the purchase of the Purchased Units from the Partnership by the Purchaser.
 
1. Representations and Warranties of the Partnership. The Partnership represents
and warrants to, and agrees with, the Purchaser as set forth below in this
Section 1.


(a) Formation and Qualification of the Cheniere Entities. Each of the Cheniere
Entities has been duly formed and is validly existing in good standing under the
laws of the State of Delaware with all limited liability company or limited
partnership, as the case may be, power and authority necessary to own or hold
its properties and conduct the businesses in which it is engaged and (i) in the
case of the General Partner, to act as general partner of the Partnership, and
(ii) to execute and deliver this Agreement and to consummate the transactions
contemplated hereby. Each of the General Partner and the Partnership is duly
registered or qualified to do business and is in good standing as a foreign
limited liability company or limited partnership, as the case may be, in each
jurisdiction in which its ownership or lease of property or the conduct of its
businesses requires such qualification or registration, except where the failure
to so qualify or register would not (i) individually or in the aggregate, have a
material adverse effect on the condition (financial or otherwise), results of
operations, business or prospects of the Partnership and its subsidiaries, taken
as a whole (an “CQP Material Adverse Effect”) or (ii) subject the limited
partners of the Partnership to any material liability or disability.






--------------------------------------------------------------------------------




(b) Valid Issuance of the Purchased Units. The Purchased Units and the limited
partner interests represented thereby, will be duly authorized in accordance
with the Amended Partnership Agreement and, when issued and delivered to the
Purchaser against payment therefor in accordance with the terms hereof and the
Amended Partnership Agreement, will be validly issued, fully paid (to the extent
required under the Amended Partnership Agreement) and nonassessable (except as
such nonassessability may be affected by Sections 17-303, 17-607 and 17-804 of
the Delaware LP Act). Upon their issuance in accordance with the Amended
Partnership Agreement, the common units representing limited partner interests
of the Partnership issuable upon conversion of the Purchased Units (the
“Conversion Units”), will be duly authorized, validly issued, fully paid (to the
extent required under the Amended Partnership Agreement) and nonassessable
(except as such nonassessability may be affected by Sections 17-303, 17-607 and
17-804 of the Delaware LP Act). 
(c) Authority. Each of the Cheniere Entities has all requisite limited liability
company and limited partnership power and authority, as the case may be, to
execute and deliver this Agreement for itself or on behalf of the Partnership
and for the Partnership to perform its obligations hereunder. The Partnership
has all requisite power and authority to issue, sell and deliver the Purchased
Units, in accordance with and upon the terms and conditions set forth in this
Agreement and the Amended Partnership Agreement.  
(d) Authorization, Execution and Delivery of Agreements. This Agreement has been
duly authorized, validly executed and delivered by the Partnership and
constitutes the valid and binding obligation of the Partnership, except as the
enforceability thereof may be limited by bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and other similar laws relating to or
affecting creditors' rights generally and by general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).  
(e) No Conflicts. None of the (i) offering, issuance and sale by the Partnership
of the Purchased Units (including upon the conversion of the Purchased Units
into Conversion Units), (ii) the execution, delivery and performance of this
Agreement by the Partnership, or (iii) consummation of the transactions
contemplated hereby (A) conflicts or will conflict with or constitutes or will
constitute a violation of any organizational documents of any of the Cheniere
Entities, (B) conflicts or will conflict with or constitutes or will constitute
a breach or violation of, or a default (or an event that, with notice or lapse
of time or both, would constitute such a default) under, any indenture,
mortgage, deed of trust, loan agreement, lease or other agreement or instrument
to which either of the Cheniere Entities is a party or by which either of them
or any of their respective properties may be bound, (C) violates or will violate
any statute, law or regulation or any order, judgment, decree or injunction of
any court, arbitrator or governmental agency or body having jurisdiction over
either of the Cheniere Entities, or any of their respective properties or
assets, or (D) results or will result in the creation or imposition of any lien,
charge or encumbrance upon any property or assets of any of the Cheniere
Entities, which conflicts, breaches, violations, defaults or liens, in the case
of clauses (B) or (D), would, individually or in the aggregate, have an CQP
Material Adverse Effect.  



2

--------------------------------------------------------------------------------




(f) Investment Company. None of the Cheniere Entities is now, or immediately
after the sale of the Purchased Units and application of the net proceeds from
such sale as approved by the board of directors of the General Partner will be,
an “investment company” or a company “controlled by” an “investment company”
within the meaning of the Investment Company Act of 1940, as amended (the
“Investment Company Act”). 
(g) Absence of Certain Actions. No action has been taken and no statute, rule,
regulation or order has been enacted, adopted or issued by any governmental
agency or body which prevents the issuance or sale of the Purchased Units in any
jurisdiction; no injunction, restraining order or order of any nature by any
federal or state court of competent jurisdiction has been issued with respect to
any of the Cheniere Entities which would prevent or suspend the issuance or sale
of the Purchased Units; no action, suit or proceeding is pending against or, to
the knowledge of the Cheniere Entities, threatened against or affecting any of
the Cheniere Entities before any court or arbitrator or any governmental agency,
body or official, domestic or foreign, which could reasonably be expected to
interfere with or adversely affect the issuance of the Purchased Units or in any
manner draw into question the validity or enforceability of this Agreement or
any action taken or to be taken pursuant hereto.
2. Representations of the Purchaser. The Purchaser represents and warrants to,
and agrees with, the Partnership as set forth below in this Section 2.
(a) Formation and Qualification of the Purchaser. The Purchaser has been duly
formed and is validly existing in good standing under the laws of the State of
Delaware with all corporate or limited liability company power and authority, as
applicable, necessary to own or hold its properties and conduct the businesses
in which it is engaged and to execute and deliver this Agreement and to
consummate the transactions contemplated hereby.
(b) Authority. The Purchaser has all requisite corporate or limited liability
company power and authority, as applicable, to execute and deliver this
Agreement and to perform its obligations hereunder. 
(c) Authorization, Execution and Delivery of Agreements. This Agreement has been
duly authorized, validly executed and delivered by the Purchaser and constitutes
a valid and binding obligation of the Purchaser, except as the enforceability
thereof may be limited by bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and other similar laws relating to or affecting
creditors' rights generally and by general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).
(d) No Conflicts. Neither the execution, delivery and performance of this
Agreement by the Purchaser nor the consummation of the transactions contemplated
hereby (A) conflicts or will conflict with or constitutes or will constitute a
violation of the organizational documents of the Purchaser, (B) conflicts or
will conflict with or constitutes or will constitute a breach or violation of,
or a default (or an event that, with notice or lapse of time or both, would
constitute such a default) under, any indenture, mortgage, deed of trust, loan
agreement, lease or other agreement or instrument to which the Purchaser is a
party or by which it or any of its respective properties may be bound, (C)
violates or will violate any



3

--------------------------------------------------------------------------------




statute, law or regulation or any order, judgment, decree or injunction of any
court, arbitrator or governmental agency or body having jurisdiction over the
Purchaser, or any of its properties or assets, or (D) results or will result in
the creation or imposition of any lien, charge or encumbrance upon any property
or assets of the Purchaser, which conflicts, breaches, violations, defaults or
liens, in the case of clauses (B) or (D), would, individually or in the
aggregate, have a material adverse effect on the condition (financial or
otherwise), results of operations, business or prospects of the Purchaser.
(e) Accredited Investor, Etc. The Purchaser is an accredited investor, as
defined in Rule 501 under the Securities Act of 1933, as amended. The Purchaser
is making this investment for its own account and not for the account of others
and is not buying the Purchased Units with the present intention of reselling
them. The Purchaser has conducted its own diligence regarding its investment in
the Purchased Units and has sought such accounting, legal and tax advice as the
Purchaser considers necessary to make an informed investment decision with
respect to the Purchased Units. The Purchaser is experienced in investment and
business matters (or has been advised by an investment adviser who is so
experienced), understands fully the nature of the risk involved in its
investment in the Purchased Units acquired hereunder and is financially able to
assume such risks.
 
3. Purchase and Sale. Subject to the terms and conditions and in reliance upon
the representations and warranties herein set forth, the Partnership agrees to
sell to the Purchaser, and the Purchaser hereby agrees to purchase from the
Partnership, 33,333,334 Purchased Units for a purchase price of $15.00 per
Purchased Unit.
 
4. Delivery and Payment. Delivery of and payment for any Purchased Units not
purchased by the Purchaser prior to the date thereof shall be made on such
Business Day that the conditions set forth in Section 5 have been satisfied
(such date and time of delivery and payment for Purchased Units being herein
called the “Closing Date”); provided, however, that if requested by the
Partnership and agreed to by the Purchaser, the Purchaser may elect to purchase
some or all of the Purchased Units prior to the satisfaction of the conditions
set forth in Section 5. Delivery of the Purchased Units shall be made to the
Purchaser against payment by the Purchaser of the purchase price therefor to or
upon the order of the Partnership by wire transfer payable in same-day funds to
an account specified by the Partnership. The Partnership shall deliver original
unit certificates representing the Purchased Units, duly executed by the
Partnership, unless the Purchaser shall otherwise instruct.
 
5. Conditions to Closing.


(a)     The obligations of each of the Purchaser and the Partnership to purchase
and sell, respectively, the Purchased Units shall be subject to satisfaction of
the following conditions (any or all of which may be waived by a particular
party on behalf of itself in writing, in whole or in part, to the extent
permitted by applicable law), as of the Closing Date:


(i)    No statute, rule, order, decree or regulation shall have been enacted or
promulgated, and no action shall have been taken, by any governmental authority
which temporarily, preliminarily or permanently restrains, precludes, enjoins or



4

--------------------------------------------------------------------------------




otherwise prohibits or seeks to prohibit the consummation of the sale and
purchase of the Purchased Units;


(ii) There shall not be pending any suit, action or proceeding by any third
party that is not a governmental authority which seeks to restrain, preclude,
enjoin or prohibit the purchase and sale of the Purchased Units and, in each
case, has a reasonable probability of success on the merits; and


(iii) The “Initial Funding” under the Unit Purchase Agreement shall have
occurred or be occurring simultaneously on the Closing Date.


(b)    The obligations of the Purchaser to purchase the Purchased Units shall be
subject to the satisfaction of the following conditions (any or all of which may
be waived by the Purchaser in writing, in whole or in part, to the extent
permitted by applicable law), as of the Closing Date:


(i)    The representations and warranties of the Partnership contained in this
Agreement (other than Section 1(e)(iii)(B)) shall be true and correct as of the
Closing Date as if made on the Closing Date (other than the representations and
warranties as of a specified date, which shall be true and correct on and as of
such date) without giving effect to any limitation as to materiality or CQP
Material Adverse Effect set forth therein, except to the extent that any
breaches of such representations and warranties, individually or in the
aggregate, have not had, or would not reasonably be expected to have, a CQP
Material Adverse Effect;


(ii) The Partnership shall have performed in all material respects all of the
covenants required to be performed by it hereunder prior to the Closing Date;


(iii) The Amended Partnership Agreement shall have been duly executed by the
General Partner and shall be in full force and effect; and


(iv) The Registration Rights Agreement shall have been duly executed by the
Partnership and shall be in full force and effect.


(c)    The obligations of the Partnership to sell the Purchased Units shall be
subject to the satisfaction of the following conditions (any or all of which may
be waived by the Seller in writing, in whole or in part, to the extent permitted
by applicable law), as of the Closing Date:


(i)    All of the representations and warranties of the Purchaser contained in
this Agreement shall be true and correct as of the Closing Date as if made on
the Closing Date (other than the representations and warranties as of a
specified date, which shall be true and correct on and as of such date) without
giving effect to any limitation as to materiality set forth therein, except to
the extent that any breaches of such representations and warranties,
individually or in the aggregate, have not had, or would not reasonably be
expected to cause, a delay in the



5

--------------------------------------------------------------------------------




Closing Date or impair the Purchaser's ability to perform its obligations under
this Agreement; and


(ii) The Purchaser shall have performed in all material respects all of the
covenants required to be performed by it hereunder prior to the Closing Date.
 
6. Termination


(a)    This Agreement may be terminated and the purchase and sale of the
Purchased Units abandoned at any time prior to the Closing Date:


(i) by mutual written consent of the Purchaser and the Partnership;


(ii) by written notice by either the Purchaser or the Partnership if the Closing
Date has not occurred by December 31, 2012 (the “Outside Date”); provided,
however, that the foregoing right to terminate this Agreement shall not be
available to any party whose breach of this Agreement has been the cause of, or
resulted in, the failure of the Closing Date to occur on or before such date;


(iii) by either the Purchaser or the Partnership if a governmental entity shall
have issued an order, writ, injunction or decree or taken any other action, in
each case permanently restraining, enjoining, or otherwise prohibiting the
purchase or sale of the Purchased Units; or


(iv) by either the Purchaser or the Partnership in the event of a material
breach by the Partnership or the Purchaser, respectively, of any representation,
warranty, covenant or other agreement contained in this Agreement which
(A) would give rise to the failure of a condition precedent of the Purchaser or
the Partnership, respectively, and (B) cannot be or has not been cured within
the earlier of (x) 30 days following receipt by the breaching party of written
notice of such breach and (y) the Business Day immediately preceding the Outside
Date.


(b) Upon termination of this Agreement pursuant to this Section 6, the
undertakings of the parties set forth in this Agreement shall forthwith be of no
further force and effect; provided, however, that no such termination shall
relieve any party of any liability for willful material breach of any term or
provision hereof.
 
7. Survival. All of the representations, warranties and covenants of the parties
to this Agreement shall terminate on the Closing Date and there shall be no
liability on the part of any party to this Agreement thereafter with respect
thereto, except for the representations and warranties set forth in Sections
1(b), 1(c), 1(d), 2(b) and 2(c), which shall survive indefinitely.


8. Notices. All communications hereunder will be in writing and effective only
upon receipt, and, if sent to the Purchaser, will be mailed or delivered to
Cheniere Common Units Holding, LLC, 700 Milam Street, 8th Floor, Houston, Texas
77002, Attention: Chief Financial Officer; or, if sent to the Partnership, will
be mailed or delivered to Cheniere Energy Partners, L.P., 700



6

--------------------------------------------------------------------------------




Milam Street, 8th Floor, Houston, Texas 77002, Attention: Chief Financial
Officer.
 
9. Successors and Assigns. This Agreement will inure to the benefit of and be
binding upon the parties hereto and their respective successors, and no other
person will have any right or obligation hereunder. The Purchaser shall have the
right, in its sole discretion, to assign all of its rights and obligations under
this Agreement to a directly or indirect wholly owned subsidiary of the
Purchaser.
 
10. Applicable Law. THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE APPLICABLE TO CONTRACTS MADE
AND TO BE PERFORMED WITHIN THE STATE OF DELAWARE.
 
11. Counterparts. This Agreement may be signed in one or more counterparts, each
of which shall constitute an original and all of which together shall constitute
one and the same Agreement.
 
12. Headings. The section headings used herein are for convenience only and
shall not affect the construction hereof.


13. Amendment. This Agreement may only be amended by written instrument signed
by the parties hereto.


14. Severability. If any term of this Agreement is found to be invalid, illegal,
or incapable of being enforced under applicable law or public policy, such term
shall be deemed amended to the minimum extent possible to make such term valid,
legal and enforceable, and if such term is not capable of being so amended, it
shall be deemed excised from this Agreement, and the other terms and conditions
of this Agreement shall remain in full force and effect so long as the economic
or legal substance of the transaction contemplated hereby are not affected in
any manner materially adverse to any party.
 
15. Definitions. The terms which follow, when used in this Agreement, shall have
the meanings indicated.
 
“Amended Partnership Agreement” means the Second Amended and Restated Agreement
of Limited Partnership of Cheniere Energy Partners, L.P., substantially in the
form attached to the Unit Purchase Agreement as Exhibit B.


“Business Day” means any day other than a Saturday, a Sunday or a legal holiday
or a day on which banking institutions or trust companies are authorized or
obligated by law to close in Houston, Texas.
 
“Commission” means the Securities and Exchange Commission.


“Delaware LP Act” means the Delaware Revised Uniform Limited Partnership Act.





7

--------------------------------------------------------------------------------




“Registration Rights Agreement” means the Investors' and Registration Rights
Agreement, among the Partnership, the General Partner, Blackstone CQP Holdco LP,
the Purchaser and the other investors party thereto, substantially in the form
attached to the Unit Purchase Agreement as Exhibit D.
 
“Unit Purchase Agreement” means the Unit Purchase Agreement dated as of the date
of this Agreement, among the Partnership, Cheniere Energy, Inc. and Blackstone
CQP Holdco LP.
 
 
[Signature Pages to Follow]







8

--------------------------------------------------------------------------------




If the foregoing is in accordance with your understanding of our agreement,
please sign and return to us the enclosed duplicate hereof, whereupon this
letter and your acceptance shall represent a binding agreement among the
Partnership and the Purchaser.
 
 
 
Very truly yours,
 
 



 
 
 
the "Partnership"
 
 
 
 
 
 
 
 
 
CHENIERE ENERGY PARTNERS, L.P.
 
 
 
 
 
 
 
 
 
By:
Cheniere Energy Partners GP, LLC,
 
 
 
 
its general partner
 
 
 
 
 
 
 
 
 
 
By:
/s/ Meg A. Gentle
 
 
 
 
 
Meg A. Gentle
 
 
 
 
 
Chief Financial Officer
 





 




















































[Signature Page to Unit Purchase Agreement of Cheniere Energy Partners, L.P. ]




--------------------------------------------------------------------------------




The foregoing Agreement is hereby
confirmed and accepted as of the
date first above written.
 
“Purchaser”
 
CHENIERE LNG TERMINALS, INC.
 
 
 
 
 
 
 
 
 
By:
/s/ Meg A. Gentle
 
 
 
 
Meg A. Gentle
 
 
 
 
Chief Financial Officer
 
 

 




































































[Signature Page to Unit Purchase Agreement of Cheniere Energy Partners, L.P.]


